EXHIBIT 10.1

 

FIRST AMENDMENT

FIRST AMENDMENT (this “Amendment”), dated as of March 21, 2003, among Nash-Finch
Company, a Delaware corporation (the “Borrower”), the lenders party to the
Credit Agreement referred to below (the “Lenders”) and Deutsche Bank Trust
Company Americas (formerly known as Bankers Trust Company), as administrative
agent for the Lenders (the “Administrative Agent”).  All capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders, the Syndication Agents, the Documentation
Agent and the Administrative Agent have entered into that certain Credit
Agreement, dated as of December 19, 2000 (as amended, modified or supplemented
through, but not including, the date hereof, the “Credit Agreement”); and

WHEREAS, the parties hereto wish to amend the Credit Agreement on the terms and
conditions set forth herein;

NOW, THEREFORE, it is agreed:

1.             Section 8.01(b) of the Credit Agreement is hereby amended by
inserting the following proviso before the period at the end thereof:

“; PROVIDED, HOWEVER, THAT (I) SOLELY WITH RESPECT TO THE FISCAL YEAR OF THE
BORROWER ENDED DECEMBER 28, 2002,  THE BORROWER SHALL NOT BE REQUIRED TO DELIVER
THE CERTIFICATION AND REPORT DESCRIBED IN CLAUSE (I) OF THIS SUBSECTION (B)
UNTIL JUNE 15, 2003 AT WHICH TIME THE BORROWER SHALL AGAIN DELIVER THE BALANCE
SHEETS, STATEMENTS, SCHEDULES, ANALYSES AND OTHER INFORMATION DESCRIBED IN
CLAUSES (I) THROUGH (IV) OF THIS SUBSECTION (B), TOGETHER WITH (A) A DETAILED
RECONCILIATION OF ANY DEVIATIONS FROM THE BALANCE SHEETS, STATEMENTS, SCHEDULES,
ANALYSES AND OTHER INFORMATION ORIGINALLY DELIVERED WITH RESPECT TO THE FISCAL
YEAR OF THE BORROWER ENDED DECEMBER 28, 2002 ARISING FROM THE COMPLETION OF THE
AUDIT OF THE FINANCIAL STATEMENTS DESCRIBED IN CLAUSE (I) OF THIS SUBSECTION (B)
AND (B) A COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT K HERETO
WHICH SHALL DETAIL ANY DEVIATIONS FROM THE COMPLIANCE CERTIFICATE WITH RESPECT
TO SUCH FISCAL YEAR ENDED DECEMBER 28, 2002 PREVIOUSLY DELIVERED PURSUANT TO
SECTION 8.01(E) ARISING FROM THE COMPLETION OF THE AUDIT OF THE FINANCIAL
STATEMENTS DESCRIBED IN CLAUSE (I) OF THIS SUBSECTION (B) AND (II) FOR THE
AVOIDANCE OF DOUBT, THE FINANCIAL INFORMATION DESCRIBED IN CLAUSES (II) THROUGH
(IV) OF THIS SUBSECTION (B) SHALL NOT BE REQUIRED TO BE AUDITED”.

                                2.             Section 10.04 of the Credit
Agreement is hereby amended by inserting the following proviso before the
semicolon appearing before the word “or” at the end thereof:

“, provided further that for the purposes of determining whether a Default or
Event of Default has occurred pursuant to clause (i)(y) above solely as a result
of the Borrower’s or any of its Subsidiaries’ failure to provide holders of
Indebtedness (other than the Obligations) or the SEC audited financial
statements of (or similar to) the type required to

 

--------------------------------------------------------------------------------


 

be delivered pursuant to Sections 8.01(a) or 8.01(b) during the period from the
First Amendment Effective Date through June 15, 2003, the $5,000,000 limitation
contained in the immediately preceding proviso shall be deemed to be $17,500,000
(it being understood and agreed that this proviso shall not be applicable (1) to
any other Default or Event of Default arising under clause (i)(y) above or any
Default or Event of Default arising under clause (i)(x) or (ii) of this Section
10.04 or (2) at any time after June 15, 2003)”.

3.             The definition of “Material Adverse Effect” appearing in Section
11.01 of the Credit Agreement is hereby amended by adding the following new
sentence at the end thereof:

“It being understood and agreed that the investigation initiated by the SEC as
disclosed in the Borrower’s 8-Ks dated November 8, 2002 and January 28, 2003
does not, in and of itself, constitute a Material Adverse Effect, although any
adverse change or effect after the First Amendment Effective Date in such
investigation or resulting therefrom or related thereto shall be taken into
consideration in determining whether a Material Adverse Effect has occurred.”

4.             Section 11.01 of the Credit Agreement is hereby further amended
by inserting the following new definition in the appropriate alphabetical order:

“First Amendment Effective Date” shall mean the date of the effectiveness of the
First Amendment to this Agreement dated as of March 21, 2003.

5.             In order to induce the Lenders to enter into this Amendment, the
Borrower hereby represents and warrants that, both before and after giving
effect to this Amendment, (x) no Default or Event of Default exists on the First
Amendment Effective Date (as defined below) and (y) all of the representations
and warranties contained in the Credit Agreement and the other Credit Documents
shall be true and correct in all material respects on the date hereof and on the
First Amendment Effective Date with the same effect as though such
representations and warranties had been made on and as of such date (is being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).

6.             In order to further induce the Lenders to enter into this
Amendment, the Borrower hereby agrees to pay to the Administrative Agent for the
ratable benefit of each Lender which executes and delivers to the Administrative
Agent a counterpart of this Amendment on or before 5:00 p.m. (New York time) on
March 27, 2003, a fee equal to .50% of the sum of (I) such Lender’s Revolving
Loan Commitment on the First Amendment Effective Date and (II) the aggregate
outstanding principal amount of such Lender’s Term Loans on the First Amendment
Effective Date.

7.             This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document, and the Administrative Agent and the
Lenders hereby reserve all of their rights and remedies otherwise available to
them under the Credit Agreement (as modified by this Amendment), the Credit
Documents and applicable law.

 

--------------------------------------------------------------------------------


 

8.             This Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

9.             THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

10.           This Amendment shall become effective on the date (the “First
Amendment Effective Date”) when (i) the Borrower and the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile transmission) the same
to the Administrative Agent at the Notice Office and (ii) all fees and other
compensation contemplated hereby and payable to the Administrative Agent or the
Lenders shall have been paid to the extent due.

11.           From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as amended hereby.

*     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

NASH-FINCH COMPANY

 

 

 

 

 

 

 

 

 

By

 

/s/Robert B. Dimond

 

 

Name:

Robert B. Dimond

 

 

Title:

Executive VP & CFO

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly known as Bankers Trust Company),
Individually and as Administrative Agent

 

 

 

 

 

 

 

By

 

/s/Marco Orlando

 

 

Name:

Marco Orlando

 

 

Title:

Director

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

By

 

/s/Leanne C. Manning

 

 

Name:

Leanne C. Manning

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

 

 

By

 

/s/C. Scott Place

 

 

Name:

C. Scott Place

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

 

/s/Elliot Jaffee

 

 

Name:

Elliot Jaffee

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

 

By

 

/s/Thomas E. Redmond

 

 

Name:

Thomas E. Redmond

 

 

Title:

Vice President

 

 

 

 

 

 

 

GMAC Commercial Credit LLC

 

 

 

 

 

 

 

By

 

/s/Steven J. Brown

 

 

Name:

Steven J. Brown

 

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH

 

 

 

 

 

 

 

By

 

/s/Patrick McCue

 

 

Name:

Patrick McCue

 

 

Title:

Vice President & Manager

 

 

 

 

 

 

 

Transamerica Business Capital Corporation

 

 

 

 

 

 

 

By

 

/s/Steve K. Goetschius

 

 

Name:

Steve K. Goetschius

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

 

/s/Ann Pifer

 

 

Name:

Ann Pifer

 

 

Title:

First Vice President

 

2

--------------------------------------------------------------------------------